The plaintiff in this case owned a truck which was damaged in a collision with a street car operated by the defendant. The collision occurred at the intersection of Clinton Street with the east bound or southerly tracks of the defendant on Hudson Street at about 7 o'clock in the morning.
The undisputed facts are that the driver operating the truck could have stopped it in ten feet, or in time to have avoided the collision, had he attempted to do so as soon as he could, by looking in the direction from which a car was to be expected, have known of its approach. He did not look when he should have looked, and the collision occurred either because he did not look or because he had permitted the truck to be so far out of his control that when he did look it was impossible to avoid the collision. He did, when he reached a point from which he had a view for ninety feet of the east bound or nearest track, "glance" to his left, the direction from which a car on those tracks would come, and seeing no car, did not look again until it was too late to stop the truck before reaching the tracks. That is to say, when he got beyond the building line on Hudson Street, where, if he had looked, he could have seen the approaching car, he was driving the truck so rapidly that he could not stop it before reaching the tracks even if he had seen the car. *Page 535 
These facts are not disputed, and I think they show as a matter of law that the negligence of the driver contributed to the accident complained of. The rights of the general public and public service transportation companies on the public highways are reciprocal and equal. In operating its cars the appellee is confined to its tracks, and its tracks are notice that cars may be run over them, and no one can without negligence approach such tracks with his eyes shut or his head turned, or the operation of a vehicle permitted by him to be so far beyond his control that when he can know of the approach of the car it is too late to avoid a collision. Upon these facts I am unable to distinguish this case in principle from Foos v. United Rwys.,136 Md. 540, and am, therefore, unable to concur in the opinion filed in this case. *Page 536